Exhibit 10.1

CERTIFICATE OF AMENDMENT

TO THE

AMENDED AND RESTATED CERTIFICATE OF INCORPORATION

OF

OCH-ZIFF HOLDING CORPORATION

 

 

Pursuant to Section 242 of the General

Corporation Law of the State of Delaware

 

 

August 30, 2019

Och-Ziff Holding Corporation, a Delaware corporation (hereinafter called the
“Corporation”), does hereby certify as follows:

FIRST: Article FIRST of the Corporation’s Amended and Restated Certificate of
Incorporation is hereby amended to read in its entirety as set forth below:

FIRST: The name of the corporation is Sculptor Capital Holding Corporation
(hereinafter, the “Corporation”).

SECOND: The foregoing amendment was duly adopted in accordance with Section 242
of the General Corporation Law of the State of Delaware.

* * * *

This Certificate of Amendment shall become effective at 12:01 a.m. Eastern Time
on September 12, 2019.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate to be duly
executed in its corporate name as of the date first written above.

 

OCH-ZIFF HOLDING CORPORATION By:  

/s/ Wayne Cohen

Name:   Wayne Cohen Title:   President and Chief Operating Officer